Citation Nr: 0824519	
Decision Date: 07/22/08    Archive Date: 07/30/08

DOCKET NO.  02-17 379	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas



THE ISSUE

Entitlement to service connection for hypertension, including 
as secondary to service-connected disabilities.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

A. A. Booher, Counsel



INTRODUCTION

The veteran had active service in the U.S. Marine Corps from 
April 1967 to April 1971.  His primary MOS was as a bandsman 
and musical entertainer; his partial 201 personnel file 
reflects that he was in Vietnam during Counter-Insurgency 
Operations.  In clinical evaluations, he has reported that 
once in-country, after the Tet Offensive began, and he spent 
the rest of his tour as a "grunt", doing perimeter security 
at night and some guarding of a road during the daytime.  He 
was born in 1948.

This appeal was brought to the Board of Veterans Appeals 
(Board) from action taken in March 2002 by the above 
Department of Veterans Affairs (VA) Regional Office (RO).

The Board remanded the case in September 2005 on the issues 
of entitlement to service connection for both hypertension 
and renal insufficiency, each claimed as due to service-
connected disabilities.  In a subsequent rating action, the 
VARO granted service connection for the latter; that issue is 
accordingly no longer on appeal.

Service connection is now in effect for post-traumatic stress 
disorder (PTSD), rated as 100 percent disabling since 1990; 
diabetes mellitus, rated as 20 percent disabling; and chronic 
renal insufficiency, rated as noncompensably disabling.

On return of the case to the Board, the case was sent out for 
an expert opinion from the Veterans Medical Administration 
(VHA), which is now of record.


FINDING OF FACT

The competent and probative evidence of record preponderates 
against a finding that the veteran's hypertension, first 
demonstrated years after service, is causally related to 
service or is in any way associated with or due to service-
connected PTSD, diabetes, or renal insufficiency, on either a 
causation or aggravation basis.



CONCLUSION OF LAW

Hypertension was not incurred in or aggravated by service, 
may not be presumed to be the result of service, and is not 
due to, the result of, or aggravated by any service-connected 
disabilities.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103, 
5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 3.159, 
3.303, 3.307, 3.309, 3.310 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits, as codified in pertinent part at 38 
U.S.C.A. §§ 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2007).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
notice from VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide.  38 C.F.R. § 
3.159(b)(1), as amended, 73 Fed. Reg. 23,353 (April 30, 
2008).  This notice must be provided prior to an initial 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004). 

If complete notice is not provided until after the initial 
adjudication, such a timing error can be cured by subsequent 
legally adequate VCAA notice, followed by readjudication of 
the claim, as in a Statement of the Case (SOC) or 
Supplemental SOC (SSOC).  Moreover, where there is an uncured 
timing defect in the notice, subsequent action by the RO 
which provides the claimant a meaningful opportunity to 
participate in the processing of the claim can prevent any 
such defect from being prejudicial.  Mayfield v. Nicholson, 
499 F.3d 1317, 1323-24 (Fed. Cir. 2007); Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006).

The U.S. Court of Appeals for the Federal Circuit recently 
held that any error in a VCAA notice should be presumed 
prejudicial.  The claimant bears the burden of demonstrating 
such error.  VA then bears the burden of rebutting the 
presumption, by showing that the essential fairness of the 
adjudication has not been affected because, for example, 
actual knowledge by the claimant cured the notice defect, a 
reasonable person would have understood what was needed, or 
the benefits sought cannot be granted as a matter of law.  
Sanders v. Nicholson, 487 F.3d 861 (Fed. Cir. 2007); petition 
for cert granted (U.S. June 16, 2008) (No. 07-1209).

The veteran filed his claim for service connection for 
hypertension, as secondary to diabetes due to Agent Orange 
exposure, in April 2001.  An RO letter in May 2001 informed 
him of all pertinent requirements for supporting his claim.  
A rating action in October 2001 denied the claim for 
hypertension and granted service connection for diabetes, 
effective June 9, 1992, the date of his initial claim in that 
regard and taking into consideration new regulations.  A 
Notice of Disagreement (NOD) was filed in October 2001. After 
additional medical evaluation and opinion was obtained, a 
rating action in March 2002 denied entitlement to service 
connection for hypertension claimed as secondary to diabetes 
mellitus.  He filed an NOD as to that action on a VA Form 21-
4138 in June 2002.  An SOC was issued in August 2002 which 
encompassed service connection on direct, presumptive, and 
secondary bases.  A Substantive Appeal, on VA Form 9, was 
filed in October 2002, an SSOC was issued in July 2003, and 
he submitted another VA Form 9 in August 2003.  A hearing was 
scheduled and then cancelled by the veteran for June 2004.  
Additional clinical data was introduced into the file.  The 
case was remanded by the Board in September 2005.  Additional 
medical data was secured as well as opinions.  

The Board finds that the content of letters and other 
communications complied with the requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's duty to 
notify.  Dingess v. Nicholson, 19 Vet. App. 473, 490-491 
(2006).  Any other defect with respect to timing was harmless 
error.  See Mayfield, supra.  He was advised of his 
opportunities to submit additional evidence, after which 
additional data was obtained and entered into the record.  
The purpose behind the notice requirement has been satisfied, 
because the veteran has been afforded a meaningful 
opportunity to participate effectively in the processing of 
his claim.  

It appears that all obtainable evidence identified by the 
veteran relative to his claims have been obtained and 
associated with the claims file, and that neither he nor his 
representative has identified any other pertinent evidence, 
not already of record, which would need to be obtained for a 
fair disposition of the current appeal.  Neither the veteran 
nor his representative has suggested in any way that there is 
any prejudice due to a lack of proper VA notice or 
assistance.  

Development has taken place in this case, and in the 
aggregate, the veteran and his representative have 
demonstrated actual knowledge of and have acted on the 
information and evidence necessary to substantiate the 
pending claim.  See, e.g., Dalton v. Nicholson, 21 Vet. App. 
23, 30 (2007) (Court was convinced that appellant and 
representative had demonstrated actual knowledge of the 
information and evidence necessary to establish the claim) 
and related notification requirements have been fulfilled.  
Moreover, the claimant has not demonstrated any error in VCAA 
notice, and therefore the presumption of prejudicial error as 
to such notice does not arise in this case.  See Sanders v. 
Nicholson, supra. 

Accordingly, we find that VA has satisfied its duty to assist 
the veteran in apprising him as to the evidence needed, and 
in obtaining evidence pertinent to his claim under the VCAA.  
No useful purpose would be served in remanding this matter 
for yet more development as to the issues.  That action would 
result in unnecessarily imposing additional burdens on VA, 
with no additional benefit flowing to the veteran.  The Court 
has held that such remands are to be avoided.  Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994). 

38 U.S.C. § 7104 indicates that Board decisions must be based 
on the entire record, with consideration of all the evidence.  
In Timberlake v. Gober, 14 Vet. App. 122 (2000), the Court 
held, in pertinent part, that the law requires only that the 
Board address its reasons for rejecting evidence favorable to 
the claimant.  The Federal Circuit has also held that the 
Board must review the entire record, but does not have to 
discuss each piece of evidence.  Gonzales v. West, 218 F.3d 
1378, 1380-81 (Fed. Cir. 2000).

II.  Applicable Legal Criteria

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§§ 3.303(a), 3.304 (2007).

For certain chronic diseases such as essential hypertension, 
service connection may also be granted if the disease becomes 
manifest to a compensable degree within one year after 
separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1137; 38 C.F.R. §§ 3.307, 3.309. 

Where there is a chronic disease shown as such in service or 
within the presumptive period under 38 C.F.R. § 3.307 so as 
to permit a finding of service connection, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, are service-connected, unless clearly 
attributable to intercurrent causes.  38 C.F.R. § 3.303(b).

Service connection may be granted for disease that is 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 U.S.C.A. § 1113(b); 38 C.F.R. § 
3.303(d).

The Court has held that in order to prevail on the issue of 
service connection, there must be medical evidence of a 
current disability, medical, or in certain circumstances lay, 
evidence of in-service incurrence or aggravation of a disease 
or injury, and medical evidence of a nexus between the 
claimed in-service disease or injury and the present disease 
or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999). 

Secondary service connection may also be established for 
disability which is proximately due to or the result of 
service-connected disability.  38 C.F.R. § 3.310(a); see 
Allen v. Brown, 7 Vet. App. 439 (1995) (en banc).  Any 
increase in severity of a non-service-connected disease or 
injury that is proximately due to or the result of a service-
connected disease or injury, and not due to the natural 
progress of the non-service-connected condition, will be 
service connected.  However, VA will not concede that a non-
service-connected disease or injury was aggravated by a 
service-connected disease or injury unless the baseline level 
of severity of the non-service-connected disease or injury is 
established by medical evidence created before the onset of 
aggravation or by the earliest medical evidence created at 
any time between the onset of aggravation and the receipt of 
medical evidence establishing the current level of severity 
of the non-service-connected disease or injury.  The rating 
activity will determine the baseline and current levels of 
severity under the Schedule for Rating Disabilities 
(38 C.F.R. Part 4) and determine the extent of aggravation by 
deducting the baseline level of severity, as well as any 
increase in severity due to the natural progress of the 
disease, from the current level.  38 C.F.R. § 3.310(b).  

The Board notes that 38 C.F.R. § 3.310, above, the regulation 
which governs claims for secondary service connection, was 
amended during the pendency of this claim and appeal.  The 
intended effect of this amendment is to conform VA 
regulations to the Allen decision, supra.  71 Fed. Reg. 
52,744 (Sept. 7, 2006) (now codified at 38 C.F.R. § 3.310(b) 
(2007)).  The present case predates the regulatory change.  
Regardless, based upon the facts in this case, neither 
version is more favorable and the regulatory change does not 
affect the outcome herein.

Medical evidence is generally required to establish a medical 
diagnosis or to address questions of medical causation; lay 
assertions of medical status do not constitute competent 
medical evidence for these purposes.  Espiritu v. Derwinski, 
2 Vet. App. 492, 494 (1992).  However, lay assertions may 
serve to support a claim for service connection by supporting 
the occurrence of lay-observable events or the presence of 
disability or symptoms of disability subject to lay 
observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); 
Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see 
Buchanan v. Nicholson, 451 F. 3d 1331, 1336 (Fed. Cir. 2006) 
(addressing lay evidence as potentially competent to support 
presence of disability even where not corroborated by 
contemporaneous medical evidence).  A diagnosis or medical 
finding of the presence of hypertension or a nexus opinion 
associating it with other disabilities including PTSD, renal 
insufficiency and/or diabetes is not a lay-observable event.  

The Board is not competent to supplement the record with its 
own unsubstantiated medical conclusions, but must, where 
necessary, refer to competent medical authority.  Colvin v. 
Derwinski, 1 Vet. App. 171, 175 (1991).  

Following the point at which it is determined that all 
relevant evidence has been obtained, it is the Board's 
principal responsibility to assess the credibility, and 
therefore the probative value of proffered evidence of record 
in its whole.  Owens v. Brown, 7 Vet. App. 429, 433 (1995); 
Elkins v. Gober, 229 F. 3d 1369 (Fed. Cir. 2000); Madden v. 
Gober, 125 F. 3d 1477, 1481 (Fed. Cir. 1997) (and cases cited 
therein).

The Court has held on numerous occasions that speculation is 
not legally sufficient to establish service connection.  See 
Stegmen v. Derwinski, 3 Vet. App. 228, 230 (1992); Tirpak v. 
Derwinski, 2 Vet. App. 609, 611 (1992).  An award of service 
connection must be based on reliable competent medical 
evidence and conjectural or speculative opinions as to some 
remote possibility of such relationship are insufficient.  
See 38 C.F.R. § 3.102 (2007); see also Morris v. West, 13 
Vet. App. 94, 97 (1999) (diagnosis that appellant was 
"possibly" suffering from schizophrenia deemed 
speculative); Bloom v. West, 12 Vet. App. 185, 186-87 (1999) 
(treating physician's opinion that veteran's time as a 
prisoner of war "could" have precipitated the initial 
development of his lung condition found too speculative to be 
sufficient medical nexus evidence); Tirpak v. Derwinski, 2 
Vet. App. 609, 611 (1992) (medical evidence which merely 
indicates that the alleged disorder "may or may not" exist 
or "may or may not" be related, is too speculative to 
establish the presence of the claimed disorder or any such 
relationship).  In this case, the Board finds the VA 
examiners' and medical experts opinions to be of high 
probative value, in light of the complete background on which 
the opinions were based, as well as a full, detailed 
discussion of the pertinent facts.   


III.  Factual Background and Analysis

The veteran's service treatment records show that on his 
entrance examination in January 1967, his blood pressure was 
130/78.  In May 1967, when seen for complaints of headaches 
and dizziness which he said he had experienced since he was a 
child, his blood pressure was 120/90.  And on his separation 
examination in April 1971, blood pressure was 132/80.

VA clinical records from August 1978, when he was seen for 
anxiety and depression, noted blood pressure of 120/78; and 
in December 1978, 122/72.

On a VA examination in April 1984, his blood pressure was 
133/90.  His non-fasting blood sugar/glucose level at that 
time was recorded as 116 (normal was shown as 70-105 mg/dL) 
which was assessed to be "slightly elevated".  Follow-up 
fasting figures were not solicited or obtained.

On VA clinic visits in November 1990, his blood pressure 
readings were 124/89 and 148/96; in February 1991, 134/97; 
and in March 1991, 133/96; in August 1991, 140/86 and 
145/101; in January 1992, 133/101; in March 1991, a carotid 
scan was within normal limits; in March 1991, echocardiogram 
was essentially normal although he was noted to have a 
history of borderline hypertension.  In May 1992, it was 
again noted that he had a history of hypertension.  In 
February 1993, blood pressure was 123/76.  

In March 1992, he had been admitted to a VA hospital with a 
history of hypertension and blood pressure of 180/120.  
Diagnosis was hypertension.  At the time, he said he had been 
placed on hypertensive medications in 1988 which had been 
discontinued in 1992 because he had become hypotensve.  He 
said he had been found to have diabetes in 1990 and was 
treated with hypoglycemics for about 6 months.

On a private examination conducted after an automobile 
accident, and submitted with regard to a Social Security 
Administration (SSA) claim, dated in March 1993, his blood 
pressure was 120/52.  He was described as being a 
"borderline diabetic".


Numerous VA blood pressure and glucose readings are of record 
since 1994  As noted in a rating action in July 2004 which 
corrected an earlier error in the date assigned for an 
increased rating, clinical reports showed that his diabetes 
had been under control with diet until November 9, 1993, 
after which medications were required.

On VA examination in June 2001, the veteran was noted to be 
taking anti-hypertensive medications.  Blood pressure was 
128/88.  The pertinent diagnosis was essential hypertension, 
well controlled by medication.

VA clinical reports are in the file showing normotensive 
readings, e.g., 122/72 and 139/87 in July 2003; 128/62 in 
February 2004; and 127/55 in May 2005.  Much of the 
outpatient evaluation was done for his mental health 
concerns, including recurring hallucinations, primarily 
auditory in nature, telling him to do various things 
including on a single occasion, to "mess with his insulin", 
none of which he acted upon.

A rating action in 2001 denied service connection for 
hypertension.  The NOD in October 2001 argued that laboratory 
findings in 1984 showed elevate glucose levels which were 
signs of early diabetes, which clearly predated the diagnosis 
of hypertension, and thus supported his claim that the 
diabetes had caused the hypertension 

An addendum report to the earlier (June 2001) VA examination 
report was issued in December 2001 specifically to respond to 
the question as to any potential causal relationship between 
his diabetes and hypertension.  The examining physician noted 
that the veteran's hypertension was essential in nature and 
thus by definition of unknown etiology, and specifically 
opined: 

The veteran's essential hypertension is 
not secondary to the diagnosed diabetes 
mellitus.  The (VA) clinical examination 
June 7 (2001) failed to demonstrate any 
significant complications to date of 
(the) veteran's diabetes mellitus.


At the same time, an opinion was also 
rendered that the veteran's renal 
insufficiency and diabetes, both mild, 
had been diagnosed at about the same time 
in the late 1980's or early 1990's, and 
that it was more likely than not that the 
renal insufficiency, which was not 
significantly disabling, was the result 
of the diabetes; service connection was 
granted on that basis.

A medical evaluation and discussion is also of record, dated 
in December 2005, to assess his hypertension and any heart 
problems.  He said he had no heart problems including angina 
or other findings, and it was noted that multiple entries in 
his records showed none.  He was now taking antihypertensive 
medications.  In the past year, his weight had gone from 250 
to 313 pounds.  Blood pressure readings had been up to 160/98 
but three times on that examination, were 125/78.  The 
examiner noted that his laboratory values starting in 1989 
showed blood glucose levels (non-fasting) of 117 mg/dL 
(mildly elevated, e.g., over 109) and slight elevated 
creatinine of 1.5 mg/dL, e.g., over 1.2).  The examiner noted 
that in 1991, a non-fasting blood glucose level was 131; 
creatinine was 2.0 and triglycerides were 347 mg/dL (normal 
being 149).  Beginning in August 2000, he had been placed on 
Insulin and Rosiglitazone.  The veteran had smoked for 18 
years until 1992, when the diabetes and hypertension were 
diagnosed, and had then quit, at which time he promptly 
gained weight

The examiner further opined that - 

the hypertension and diabetes both were 
undiagnosed and untreated until the 
veteran was age 44 in 1992, when both 
were discovered, reported and placed 
under treatment  Therefore, chronology 
alone will not provide adequate evidence 
to speculate that the diabetes caused his 
hypertension.

Computer bank laboratory reports document 
elevated creatinine consistently from 
1989 to present, although the ranges have 
been modest.  Even so, this suggests that 
hypertension likely preceded the diabetes 
by three years.

Non-fasting blood glucose results 
including 117 mg/dL over a normal of 109 
in 1989 and a non-fasting level of 131 
mg/dL in 1991 suggest that diabetes was 
not diagnosable at that time, as late as 
1991.

The veteran was noted to have stopped smoking, after which he 
had gained weight to an obese standard, and that he had a 
family history of diabetes.  The examiner concluded that 
while the veteran had PTSD, now rated as 100 percent 
disabling, and that while it was true that emotional stress 
could elevate a blood pressure reading, nonetheless, he was 
unaware that anyone had agreed that hypertension or 
hypertensive vascular disease was caused by stress.  He 
concluded:

It is my opinion that the veteran's PTSD 
can elevate blood pressure levels 
temporarily, but I feel it is not likely 
that PTSD has caused hypertensive 
vascular disease.

Lastly, the fact that his triglycerides 
and creatinine were both abnormal and so 
documented, in 1991, suggest that the 
basic elements of hypertensive vascular 
disease were present at that time, a year 
prior to the diagnosis of diabetes.

This case, including the entire file, was again reviewed by 
two of the participating, opining physicians in November 2006 
as to their aggregate opinion, which was confirmed to be that 
the veteran's hypertension was essential in nature, and that 
his diabetes did not cause his hypertension.

As noted in the Introduction, above, after the case had been 
returned to the Board, the file was forwarded to an 
independent medical expert for a further opinion.  The 
nephrology expert, in an opinion dated in May 2008, the 
entire report of which is of record, concluded that:

Based on my review of the assembled 
factual evidence of record, I am able to 
determine with reasonable medical 
certainty that the veteran's currently 
diagnosed hypertensive vascular disease 
is most accurately categorized as 
essential hypertension as opposed to 
renal hypertension.

The evidence against it being renal 
hypertension is that per [Dr. D's] note, 
the veteran had a Cr [creatinine] of 1/6 
mg/dl on 4/25/89, which is virtually 
unchanged (i.e., within the coefficient 
of variation of the test) from the Cr of 
1.7 mg/dl on 11/1/05 (the Cr on 7/25/05 
was even lower at 1.4 mg/dl).  Urinalysis 
on 11/01/05 showed no protein or blood.  
Using the Cockcroft-Gault formula, the 
estimated GFR (eGFR) was 71.8 ml/min (wt 
in chart was 225 lbs, age was 54 in 2005, 
and Cr 1.7).  Per the latest Kidney 
Disease Outcomes Quality Initiative 
(K/DOQI) guidelines, this patient does 
NOT have chronic kidney disease (defined 
as an eGFR<60 ml/min, proteinuria, or 
structural kidney damage).  Essential 
hypertension generally presents between 
ages 30-50, which is when this veteran's 
hypertension was discovered.

Given the fact that the veteran does not 
have chronic kidney disease, it is highly 
unlikely that the service connected 
disorders (chiefly diabetes) exacerbated 
the hypertension.  Diabetes worsens 
hypertension by causing renal disease, 
manifested by proteinuria and a 
relentless progression of kidney disease, 
neither of which were seen in this 
veteran. 

For clarification purposes, the Board would recognize that 
pertinent regulations including Diagnostic Code 7101, which 
sets forth the criteria for the evaluation of service-
connected hypertensive cardiovascular disease.  Associated 
therewith is a note which states that "the term hypertension 
means that the diastolic blood pressure is predominantly 90 
mm. or greater, and isolated systolic hypertension means that 
the systolic blood pressure is predominantly 160 mm. or 
greater with a diastolic blood pressure of less than 90 mm."  
Hypertension or isolated systolic hypertension must be 
confirmed by readings taken two or more times on at least 
three different days.  Id.  "Borderline" means just that, 
not yet diagnostic of.  And "borderline" or singular 
elevations in blood pressure readings or for that matter, 
blood sugar readings which are not fasting, are not 
diagnostic of underlying disease absent confirmation by 
sustained and/or serial readings under controlled 
circumstances and using approved procedures.

In this case, it is neither contended nor shown that a 
sustained finding of elevated blood pressure readings or 
diagnosis of hypertension (or more correctly, hypertensive 
heart disease) was present in service or for some years 
thereafter.  The Federal Circuit Court has determined that a 
significant lapse in time between in-service and post-service 
medical treatment may be considered as part of the analysis 
of a service connection claim.  Maxson v. Gober, 230 F.3d 
1330 (Fed. Cir. 2000).  In this case, it is asserted that the 
veteran's service-connected disabilities, namely his PTSD, 
his diabetes, or his renal insufficiency, caused or 
aggravated his hypertension which appeared years after 
service.  

With regard to his PTSD, a medical opinion of record in this 
case is quite unequivocal that, while stress may, in some 
cases, temporarily cause elevations in blood pressure 
readings, it does not cause the underlying hypertension.  And 
specifically, in this case, there is no sound medical basis 
for concluding that his PTSD caused his hypertension.  The 
only thing remotely suggesting such a thing was that on one 
occasion, the veteran said that the voices he heard (auditory 
hallucinations he was having due apparently to his 
nonservice-connected schizophrenia rather than the service-
connected PTSD) had told him to "mess with his insulin", 
directions which he admirably declined to follow.

With regard to kidney problems, it is recognized that the 
veteran has renal insufficiency, for which service connection 
is now in effect.  Nonetheless, it is negligible, with mild 
symptoms at most, and does not equate to chronic renal 
disease or kidney failure. 

As for an associative relationship between the veteran's 
diabetes and his hypertension, the Court of Appeals for 
Veterans Claims has noted that essential hypertension, 
standing alone and not the result of diabetes-induced renal 
disease, is not found among the complications of diabetes 
mellitus.  Flynn v. Brown, 6 Vet. App. 500, 506 (1994).  

There are several medical opinions now in the file, including 
a recent VHA opinion, all of which concur that (a) essential 
hypertension is the correct diagnosis in this case; (b) the 
veteran's hypertension is not the result of diabetes-induced 
renal disease; and (c) the veteran's diabetes (and other 
service-connected disabilities) were not otherwise 
responsible for his hypertension.  These opinions are well 
documented, annotated in the file, and entirely credible.  
The only opinion to the contrary is from the veteran, who is 
permitted to render lay observations but is not qualified to 
render nexus opinions or diagnoses.  The evidence is not 
equivocal, and a reasonable doubt is not raised to be 
resolved in his favor.


ORDER

Service connection for hypertension, including as secondary 
to service-connected disabilities, is denied.



_______________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


